Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/9/2022 has been entered.  



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: consultation module being configured to, validation module configured for, artificial intelligence module configured to, component configured to, pre-appointment digital forms component being configured for, in Claims 20, 22-27.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof –i.e. the modules/components of Claims 20-27 are described in the Specification as “hard-coded into hardware-based processing units, programmable components or modules”, thus representing generic computing processors.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 101
1.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 20, 22-28, 30-35 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
               Claim 20 is directed towards a device, thus meeting the Step 1 eligibility criterion. Claim 20 does recite the abstract concept of a commercial interaction – i.e. advertising activities/behaviors and sales activities or behaviors/business relations, which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 Patent Eligibility Guidance (2019 PEG). Some of the relevant claimed limitations include: generate a select service screen, said screen comprising one or more services available from the service provider, said services comprising services performed in-store at the service provider, and said select service screen being responsive to a client user input for selecting one of said available in-store services; determine if said selected in-store service includes a consultation in order to book said selected in-store service, said consultation comprising a digital consultation; generate an in-app consultation booking screen for display in response to said consultation determination, the screen being configured to prompt the client user for user inputs, validate said one or more inputs and if validated, enable a book button on said in-app consultation booking screen, said button being configured to be responsive to a client user input for booking said selected in-store service; generate a booking confirmation and payment screen in response to said user booking input, and said booking confirmation and payment screen being configured to be responsive to a client user input for confirming the booking and accepting payment for said selected in-store service.
	This judicial exception is not integrated into a practical application. The additional elements of a 
processor that executes an application program and is configured to generate at least one screen for a display device/display device/booking module/consultation module represent generic computing elements. The additional elements, alone, or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. The claim is directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a processor that executes an application program and is configured to generate at least one screen for a display device/display device/booking module/consultation module represent generic computing elements. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, Claim 20 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as combination do not amount to significantly more than the abstract idea. Therefore, Claim 20 does not amount to significantly more than the abstract idea itself.  The claim is not patent eligible.  
Independent claim 28 is directed to a computer program product stored on a tangible machine readable medium for performing the method of Claim 20, thus meeting the Step 1 eligibility criterion. The claim recites the same abstract idea as Claim 20. The claim performs the method of claim 20 using only generic components of a networked computer system. Therefore, claim 28 is directed to an abstract idea without significantly more for the reasons given in the discussion of claim 20.
Remaining dependent claims 22-27, 30-35  include the additional limitations of data gathering (receiving photo inputs from the client user/presenting one or more electronic forms on the device display prior to a booking of a service by the client user, and said one or more electronic forms having a plurality of input fields responsive to client user inputs for entering information on said one or more electronic forms), a validation module/chat component/artificial intelligence module/client interaction module/pre-appointment digital forms component/component, an interface, and executing an algorithm for validating photos. The various modules/components/interface represent generic computing elements. Data gathering represents insignificant extra-solution activity, see MPEP 2106.05(g). Executing an algorithm for validating the inputted photo(s) represents insignificant extra-solution activity – i.e. validating photos represents a well-known and conventional means of validating data, as known to one of ordinary skill in the art at the effective filing date of the invention. The additional elements do not, alone or in combination, represent significantly more than the abstract idea itself, nor does it integrate the judicial exception into a practical application. The claims further narrow the abstract ideas of their respective independent claims. Therefore, the claims do not amount to significantly more than the abstract idea itself.  The claims are not patent eligible.  







	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 20, 23-28, 31-35 are rejected under 35 U.S.C. 103 as being unpatentable in view of Phillips et al. (20140180715) in further view of Stone (20050203809) in further view of Kharraz Tavakol (20140278515).
As per Claims 20, 28, Philips teaches a device and computer program product comprising:
said mobile communication device comprising: a service booking module comprising a processor executing the application program and being configured to generate one or more screens for a display device;     ( The module represents a generic computing element that performs the claimed limitations. at least para 16 – mobile device, para 23 – smartphone application, fig4-11 and associated text: example screenshots of a graphical user interface that presents a generated screen)
said service booking module being configured to generate a select service screen, said select service screen comprising one or more services available from the service provider;  (at least fig4, 6 and associated text)
	While Philips teaches the concept of a service, Stone further teaches: said one or more services comprising services performed in-store at the service provider   (at least para 19: scheduling an appointment for the customer with the in-store representative relating to a configurable item selected by the customer)
	It would have been obvious for someone skilled in the art at the time of filing to modify Phillips’s feature of  selecting a service, with Stone’s feature of a service performed in-store at the service provider, to allow a customer to schedule an appointment for an in-store consultation – Stone, para 19.
	Philips in view of Stone further teach:
	said select service screen being responsive to a client user input for selecting one of said available in-store services;  (Philips- at least fig4, 6 and associated text; Stone further teaches the concept of an in-store service - at least para 19: scheduling an appointment for the customer with the in-store representative relating to a configurable item selected by the customer)
a consultation module, said consultation module being configured to determine if said selected in-store service includes a consultation in order to book said selected in-store service;   (the module represents a generic computing element that performs the claimed limitation.   Philips- at least para 46 – ‘the processor processing system of the server 101 can determine whether data indicative of a request to book an appointment with the selected professional has been received from the client device 150a-c’. Stone further teaches the concept of an in-store service - at least para 19: scheduling an appointment for the customer with the in-store representative relating to a configurable item selected by the customer)
said consultation module being configured to generate an in-app consultation booking screen for display on the mobile communication device in response to said consultation determination  (Philips, at least para 46, 49 – ‘to proceed with booking the appointment’, para 75 – selectable option for booking an appointment or scheduling an appointment; the screen is displayed in-app: at least para 23, on a mobile device – at least para 16, 73)
 in response to said consultation determination, said consultation booking screen being responsive to a client user input for selecting a consultation and configured to book said selected consultation;   (at least para 46, 49 – ‘to proceed with booking the appointment’, para 75 – selectable option for booking an appointment or scheduling an appointment)
	Philips in view of Stone teach an in-app consultation booking screen, as well as selecting an in-store service, as noted above,  and Kharraz Tavakol further teaches:
	booking screen being configured to prompt the client user for one or more client user inputs   (at least fig25A and associated text – icons 347, 348, para 172 – user inputs the login information)
	said consultation module being configured to validate said one or more client user inputs and if validated, said consultation module being configured to enable a book button on said in-app consultation booking screen, and said book button being configured to be responsive to a client user input for booking said selected … service;    (at least fig25A and associated text , para 172: “after confirming the patient’s login information…presents the patient with a webpage for confirming and booking the appointment”)
	It would have been obvious for someone skilled in the art at the time of filing to modify Phillips’s existing features, combined with Stone’s existing features, with Kharraz Tavakol’s feature of 
booking screen being configured to prompt the client user for one or more client user inputs   /said consultation module being configured to validate said one or more client user inputs and if validated, said consultation module being configured to enable a book button on said in-app consultation booking screen, and said book button being configured to be responsive to a client user input for booking said selected … service, to allow users to use a portal to book appointments – Kharraz Tavakol, para 107.
	Philips in view of Stone in further view of Kharraz Tavakol further teach:
	said service booking module being configured to generate a booking confirmation and payment screen in response to said client user booking input   (Philips, at least para 50, 97)
	said booking confirmation and payment screen being configured to be responsive to a client user input for confirming the booking and accepting payment for said selected in-store service.  (Philips, at least para 50, 97; Stone further teaches an in-store service: at least para 19- scheduling an appointment for the customer with the in-store representative relating to a configurable item selected by the customer)
As per Claims 23, 31, Phillips in view of Stone in further view of Kharraz Tavakol teach:
said consultation module comprises a component configured to determine if said in-app consultation is a requirement for booking said selected in-store service, and if a requirement, said consultation module being configured to display said in-app consultation screen on said device display and blocking booking of said selected in-store service without said in-app consultation.  (at least para 40: ‘Assistance by a concierge can be initiated before the client queries for a disease, condition, or specialty at block 205 or chooses a disease, condition or specialty at block 210. Furthermore, a concierge can be initiated after the client has either queried for a disease, condition, or specialty at block 205 or has chosen a disease, condition or specialty at block 210. Still further, the concierge can be initiated if results 215 is "yes," if the patient wants assistance on booking an appointment, finding a specialty, subspecialty, doctor, specialist or any other aspect of method 200.’ Stone further teaches an in-store service: at least para 19- scheduling an appointment for the customer with the in-store representative relating to a configurable item selected by the customer)
As per Claims 24, 32, Phillips in view of Stone in further view of Kharraz Tavakol teach:
said consultation booking screen generated by said consultation module comprises in-person consultation screen, said in-person consultation screen being configured for booking an in-store consultation appointment for the client user at a physical location associated with the service provider.   (While Philips teaches the concept of selecting a service, as noted above, Stone further teaches: said one or more services comprising services performed in-store at the service provider   -at least para 19: scheduling an appointment for the customer with the in-store representative relating to a configurable item selected by the customer)
As per Claims 25, 33, Philips in view of Stone in further view of Kharraz Tavakol teach:
said consultation module comprises a component configured to determine if said in-person consultation is a requirement for booking said selected in-store service, and if a requirement, said consultation module being configured to display said in-person consultation screen on said device display and blocking booking of said in-store selected service without first booking said in-person consultation.  (While Philips teaches the concept of selecting a service, as noted above, Stone further teaches: said one or more services comprising services performed in-store at the service provider   -at least para 19: scheduling an appointment for the customer with the in-store representative relating to a configurable item selected by the customer)
As per Claims 26, 34, Phillips in view of Stone in further view of Kharraz Tavakol teach:
said service booking module comprises a chat component, said chat component being configured for -3-Serial No. 16/280,612Docket No. CIP-028479 US PRI providing an in-app communication channel between the client user and another user associated with the service provider during said in-app consultation for said selected in-store service.  (Philips: at least para 40: ‘For example, the server 101 can establish a voice call, a videoconference, a chat room, or any other communication interface between the client's electronic device 150a-c and a concierge electronic device,’, para 53: ‘can establish an appointment interface or a virtual consultation interface by which the client and the professional can conduct the virtual consultation (such as an online consultation). The appointment interface or virtual consultation interface can be a teleconference, a videoconference, a web-based teleconference, a web-based videoconference, an electronic chat room, a video chat, or any other interface by which the client and the professional can conduct a consultation remote from one another. ‘; the processing occurs within a mobile device application: at least para 16 – mobile device, para 23 – smartphone application. Stone further teaches: said one or more services comprising services performed in-store at the service provider   -at least para 19: scheduling an appointment for the customer with the in-store representative relating to a configurable item selected by the customer)
As per Claims 27, 35, Phillips in view of Stone in further view of Kharraz Tavakol teach:
further including a client interaction module, said client interaction module comprising a pre-appointment digital forms component, said pre-appointment digital forms component being configured for presenting one or more electronic forms on the device display prior to a booking of a service by the client user, and said one or more electronic forms having a plurality of input fields responsive to client user inputs for entering information on said one or more electronic forms, and said pre- appointment digital forms component includes a validation component configured to validate the entered information.   (the client interaction module/validation component represent generic computing elements that performs the claimed limitation.  Philips: at least para 50 – pre-appointment survey for the user to review, before the appointment time and date. The appointment criteria can be the pre-appointment survey for the user to review- at least para 50, wherein the appointment criteria being met is construed as the entered information being validated.)

Claims 22, 30 are rejected under 35 U.S.C. 103 as being unpatentable in view of Phillips et al. (20140180715) in further view of Stone (20050203809) in further view of Kharraz Tavakol (20140278515), in even further view of Madhu et al. (20170118207).
As per Claims 22, 30, Philips in view of Stone in further view of Kharraz Tavakol teach:
said in-app consultation screen comprises one or more photo inputs configured for each receiving a photo from the client user   (Philips: at least para 124)
Madhu further teaches:
and said consultation module further comprising an interface to a validation module configured for validating said one or more inputted photos, said validation module comprising an artificial intelligence module configured to execute an algorithm for validating said one or more inputted photos.    (at least para 38: ‘processing of image data to perform a facial confirmation analysis, for example, may include extracting image data associated with various facial features to create a facial matrix composition or facial vector map associated with the user 302. One or more key frames from the recorded video or animation may be extracted, inspected, and analyzed for matching the user 302 to appropriate corresponding data which can be accessed by the facial evaluation system ‘, ‘In various embodiments, the algorithm used for such facial confirmation analysis may be based partially or entirely on the Local Binary Patterns (LBP) method, the Eigenface method, and/or any other suitable algorithm or method, deep learning architecture, neural network learning system, or other method used for facial recognition known to those skilled in the art.’)
It would have been obvious for someone skilled in the art at the time of filing to modify Phillips’s 
existing features, combined with Stone’s existing features,  combined with Kharraz Tavakol’s existing features, with Madhu’s feature of and said consultation module further comprising an interface to a validation module configured for validating said one or more inputted photos, said validation module comprising an artificial intelligence module configured to execute an algorithm for validating said one or more inputted photos, to protect businesses, consumers, and other entities from fraud – Madhu, abstract.








Response to Arguments
	The Applicant’s arguments have been fully considered. Applicant argues with substance:
		
			claims 20, 28 are directed to statutory subject matter
			the claims recite an ordered and specific combination of steps that in their combination use unconventional features that result in an improvement to a technological field – in-store service resource allocation control based on digital consultation (operating in conjunction with a booking service)
	Claims 20, 28 do recite an abstract idea. Claim 20 does recite the abstract concept of a commercial interaction – i.e. advertising activities/behaviors and sales activities or behaviors/business relations, which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 Patent Eligibility Guidance (2019 PEG). Some of the relevant claimed limitations include: generate a select service screen, said screen comprising one or more services available from the service provider, said services comprising services performed in-store at the service provider, and said select service screen being responsive to a client user input for selecting one of said available in-store services; determine if said selected in-store service includes a consultation in order to book said selected in-store service, said consultation comprising a digital consultation; generate an in-app consultation booking screen for display in response to said consultation determination, the screen being configured to prompt the client user for user inputs, validate said one or more inputs and if validated, enable a book button on said in-app consultation booking screen, said button being configured to be responsive to a client user input for booking said selected in-store service; generate a booking confirmation and payment screen in response to said user booking input, and said booking confirmation and payment screen being configured to be responsive to a client user input for confirming the booking and accepting payment for said selected in-store service. Independent claim 28 recites the same abstract idea as Claim 20. Allowing users to book in-store bookings/consultations represents a business practice/goal, not another technology/technical field. Therefore, improving this practice pertains to a business practice optimization, not to an improvement to another technology/technical field. There is no technical support/technical evidence in the Applicant’s Spec. that the claimed invention, when implemented, improves the functioning of the computing device itself, or another technology/technical field.

			Claimed invention is similar to McRo, and thus is directed to patent-eligible subject matter.
			the book button is not actuable until the consultation module has validated the user input
			claims 20,28 recite a user interface that enables a user to select a service to be performed in-store, and a consultation module that validates user input to enable a book button
	The instant claimed invention and McRO have different claim sets and different fact patterns, and therefore the two are not analogous. Furthermore, in McRO the Courts concluded that the claimed invention was not directed to an abstract idea under prong one of Alice. The Court concluded the subject claims did not recite an abstract idea because the computer animation improved the prior art through the use of rules, rather than artists, to set morph weights and transitions between phonemes. Id. at 1308.  Thus, the claimed invention in McRO allowed for computer performance of animation steps that previously had to be performed by human animators. Id. at 1313. Notably, the Court in McRO determined that the process required by the claims was not a process previously used by human animators. Id. at 1314.      Therefore, the claims in McRO used "limited rules in a process specifically designed to achieve an improved technological result" over "existing, manual 3-D animation techniques." Id. at 1316. Contrary to McRO, the instant claimed invention is directed towards an abstract idea - see the detailed 35 USC 101 analysis above- and the claims do not recite a computer-automated process that uses rules for animators unlike those previously employed by humans or a similar type of improvement. Rather, the present claims recite certain methods of organizing human activity (i.e., an abstract idea as discussed supra). The user interface and the consultation module of claims 20, 28 represent generic computing elements; they do not, alone or in combination, integrate the judicial exception into a practical application, nor do they represent significantly more than the abstract idea itself. Selecting a service to be performed in-store/validating the user input recite the abstract concept of a commercial interaction – i.e. advertising activities/behaviors and sales activities or behaviors/business relations, which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 Patent Eligibility Guidance (2019 PEG). There is no technical support/technical evidence in the Applicant’s Spec. that the claimed invention, when implemented, improves the functioning of the computing device itself, or another technology/technical field.

			claims 20, 28 employ an App configured in an unconventional manner and recite specific features that avoid broad preemption of all ways in which a customer can book an appointment for a service. The claims recite a specific way in which a customer’s input is validated prior to booking a service appointment for an in-store service.
	Claims 20, 28 recite an abstract idea, as noted in the Office action above. Selecting and booking an in-store service/validating the input data prior to booking the service appointment represents a business practice/goal; improving this practice pertains to a business practice optimization, not to an improvement to another technology/technical field. The additional elements of the claims do not, alone or in combination, integrate the judicial exception into a practical application, or represent significantly more than the abstract idea itself. See Office action above for the detailed, reasoned 35 USC 101 analysis.

			Claimed invention is similar to Diamond v. Diehr, and thus is directed to patent-eligible subject matter
	The claimed invention and Diamond v. Diehr have different fact patterns, and thus the two are not analogous. In Diamond v. Diehr, the Court held that the physical and chemical process for molding precision synthetic rubber products fell within the categories of subject matter eligible under 35 USC 101, regardless of the fact that several steps of the process involved a mathematical equation and programmed digital computers. Contrary to Diamond v. Diehr, the instant claimed invention does not claim a physical and chemical process for molding precision synthetic rubber products. The instant claimed invention recites an abstract idea, and the additional elements do not, alone or in combination, integrate the judicial exception into a practical application, nor do they represent significantly more than the abstract idea itself – see Office action above for the reasoned, detailed 35 USC 101 analysis.

			claims 20, 28 recite a practical application that improves a technology – resource allocation control (e.g. booking in-store services)
			the consultation module can verify that the user possesses a smart phone that is still serviceable (e.g. parts are still available) prior to enabling the user to book an appointment to repair the phone.
	Selecting and booking an in-store service represents a business practice/goal, not another technology/technical field; thus, improving this practice pertains to a business practice optimization. There is no technical support/technical evidence in the Applicant’s Spec. that the claimed invention, when implemented, improves the functioning of the computing device itself, or another technology/technical field.	Examiner notes that verifying “that the user possesses a smart phone that is still serviceable (e.g. parts are still available) prior to enabling the user to book an appointment to repair the phone” is not actually being claimed in the latest set of claims. Nonetheless, checking whether a phone is still serviceable prior to enabling the user to book an appointment to repair the phone represents a business practice/goal, and it does recite the abstract concept of a commercial interaction – i.e. advertising activities/behaviors and sales activities or behaviors/business relations, which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 Patent Eligibility Guidance (2019 PEG).

			claims 20, 28 are more than a drafting effort designed to monopolize a judicial exception and instead solve a technical problem in a technical manner related to booking of services.
	Claims 20, 28, when implemented, do not solve a technical problem. The claims recite an abstract idea, and the additional elements, alone or in combination, do not integrate the judicial exception into a practical application, or represent significantly more than the abstract idea itself – as noted in the Office Action above. Allowing a user to book an in-store service represents a business practice/goal, and improving this practice pertains to a business practice optimization, not to an improvement to another technology/technical field. There is no technical support/technical evidence in the Applicant’s Spec. that the claimed invention, when implemented, improves the functioning of the computing device itself, or another technology/technical field.
			
			claims 20, 28 improve the accuracy of in-store service booking allocations and thus is an effect that has a practical application.
			claims 20, 28 provide significantly more than an abstract idea
	Claims 20, 28, when implemented, do not solve a technical problem. The claims recite an abstract idea, and the additional elements, alone or in combination, do not integrate the judicial exception into a practical application, or represent significantly more than the abstract idea itself – as noted in the Office Action above. Allowing a user to book an in-store service represents a business practice/goal, and improving this practice to improve the accuracy of booking an in-store service pertains to a business practice optimization, not to an improvement to another technology/technical field. There is no technical support/technical evidence in the Applicant’s Spec. that the claimed invention, when implemented, improves the functioning of the computing device itself, or another technology/technical field. The additional elements of claims 20, 28, alone or in combination, do not integrate the judicial exception into a practical application, nor do they represent significantly more than the abstract idea itself – as noted in the Office action above.

			the 35 USC 112 rejection of claim 22 has been overcome. Applicant points to the Spec., para 113 for support.
	Examiner agrees. The 35 USC 112 rejection has been overcome and has been withdrawn.

			Philips does not teach a consultation module.
	Examiner respectfully disagrees. The claimed “consultation module” represents a generic computing module. Philips teaches a computing element that performs the claimed limitation performed by the module - at least para 46 – ‘the processor processing system of the server 101 can determine whether data indicative of a request to book an appointment with the selected professional has been received from the client device 150a-c’.

			Claim 26: Philips does not disclose any structure of function that is equivalent to the service booking module with the chat component.
	The service booking module/chat component represent generic computing elements that performs the respective claimed limitations.  Philips teaches a service booking module - at least para 16 – mobile device, para 23 – smartphone application. 
	Claim 26 is further taught by Phillips in view of Stone in further view of Kharraz Tavakol: said service booking module comprises a chat component, said chat component being configured for -3-Serial No. 16/280,612Docket No. CIP-028479 US PRI providing an in-app communication channel between the client user and another user associated with the service provider during said in-app consultation for said selected in-store service.  (Philips: at least para 40: ‘For example, the server 101 can establish a voice call, a videoconference, a chat room, or any other communication interface between the client's electronic device 150a-c and a concierge electronic device,’, para 53: ‘can establish an appointment interface or a virtual consultation interface by which the client and the professional can conduct the virtual consultation (such as an online consultation). The appointment interface or virtual consultation interface can be a teleconference, a videoconference, a web-based teleconference, a web-based videoconference, an electronic chat room, a video chat, or any other interface by which the client and the professional can conduct a consultation remote from one another. ‘; the processing occurs within a mobile device application: at least para 16 – mobile device, para 23 – smartphone application. Stone further teaches: said one or more services comprising services performed in-store at the service provider   -at least para 19: scheduling an appointment for the customer with the in-store representative relating to a configurable item selected by the customer)


Remaining arguments:		Applicant’s remaining arguments have been considered but are moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandru Cirnu whose telephone number is (571) 272-7775.  The examiner can normally be reached on 8:00 AM - 5:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on (571) 270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/Alexandru Cirnu/
Primary Patent Examiner, Art Unit 3622
6/9/2022